Exhibit 5 May 16, 2014 Mr. Gary L. Cavey President and Chief Executive Officer Ballantyne Strong, Inc. 13arkway, Suite 400 Omaha, NE 68154 Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to Ballantyne Strong, Inc., a Delaware corporation (the “Company”). The Company has requested that we issue this legal opinion in connection with the filing of the registration statement on Form S-8 (the "Registration Statement") to be filed on or about the date hereof by the Company with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "Act"), and regulations promulgated thereunder. The Registration Statement relates to the registration under the Act of 200,000 shares of the Company's common stock, $0.01 par value (the "Common Shares"), to be issued pursuant to the Ballantyne Strong, Inc. 2014 Non-Employee Directors' Restricted Stock Plan (the "Plan"). As the basis for the opinions hereinafter expressed, we have examined the Registration Statement, the Plan, the Certificate of Incorporation of the Company, as amended, and the Bylaws of the Company, as amended. We also have examined the originals, or duplicates or certified or conformed copies, of such records, agreements, documents and other instruments and have made such other investigations as we have deemed relevant and necessary in connection with the opinions hereinafter set forth. As to questions of fact material to this opinion, we have relied upon certificates or comparable documents of public officials and of officers and representatives of the Company. In our examination, we have assumed the genuineness of all signatures, the legal capacity and competency of all natural persons, the accuracy and completeness of all documents submitted to us, the authenticity of all documents submitted to us as originals and the conformity to original documents of all documents submitted to us as copies. We have assumed the accuracy of all other information provided to us by the Company during the course of our investigations, on which we have relied in issuing the opinions expressed below. Based upon the foregoing and subject to the limitations and assumptions set forth herein, we are of the opinion that if and when such Common Shares are issued in the manner permitted by the Plan and against consideration therefor in an amount per share equal to or greater than the par value per share such Common Shares will be validly issued, fully paid and non-assessable. 1• KANSAS CITY, MO 64106 816.842.8600 MAIN • 816.691.3495 FAX Our opinion is subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other similar laws relating to or affecting creditors’ rights generally, (ii) general equitable principles (whether considered in a proceeding in equity or at law), and (iii)an implied covenant of good faith and fair dealing. The opinions expressed in this letter are limited in all respects to the Delaware General Corporation Law ("DGCL"), and expressly exclude federal law and state securities laws. This opinion is limited to the effect of the current state of the DGCL and the facts as they currently exist. We assume no obligation to revise or supplement this opinion in the event of future changes in such law or the interpretations thereof or such facts. We hereby consent to the filing of this letter as an exhibit to the Registration Statement. In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Act or other rules and regulations of the Securities and Exchange Commission issued thereunder. Respectfully submitted, STINSON LEONARD STREET LLP /s/ Stinson Leonard Street LLP
